Please file this Statement of Additional Information Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE GOVERNMENT SECURITIES FUND WELLS FARGO ADVANTAGE HIGH INCOME FUND WELLS FARGO ADVANTAGE INCOME PLUS FUND WELLS FARGO ADVANTAGE INFLATION-PROTECTED BOND FUND WELLS FARGO ADVANTAGE SHORT DURATION GOVERNMENT BOND FUND WELLS FARGO ADVANTAGE SHORT-TERM BOND FUND WELLS FARGO ADVANTAGE SHORT-TERM HIGH YIELD BOND FUND WELLS FARGO ADVANTAGE TOTAL RETURN BOND FUND WELLS FARGO ADVANTAGE ULTRA SHORT-TERM INCOME FUND Supplement dated October 12, 2010, to the Statement of Additional Information dated October 1, 2010. This Supplement contains important information about the Funds referenced above. The underwriting commissions for fiscal year ended May 31, 2010, on page 61 of the Statement of Additional Information, are hereby deleted and replaced with the following: Underwriting Commissions Fiscal Year Ended Amount Paid Amount Retained Amount Received in Connection With Redemptions and Repurchases May 31, 2010 $88,597 $82,290 $82,290
